Name: Council Regulation (EEC) No 3465/89 of 30 October 1989 relating to the conclusion of the Protocol defining, for the period 21 May 1989 to 20 May 1992, the fishing opportunities and the financial contribution provided for by the Agreement between the European economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 / 123 . 11 . 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3465 / 89 of 30 October 1989 relating to the conclusion of the Protocol defining, for the period 21 May 1989 to 20 May 1992, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar HAS ADOPTED THIS REGULATION: Article 1 The Protocol defining, for the period 21 May 1989 to 20 May 1992, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament C1 ), Whereas , in accordance with the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar ( 2 ), signed in Antananarivo on 28 January 1986 and as amended by the Agreement signed in Brussels on 12 November 1987 ( 3 ), the Contracting Parties held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the first Protocols ; Whereas , as a result of these negotiations , a new Protocol defining, for the period 21 May 1989 to 20 May 1992, the fishing opportunities and the financial contribution provided for by the said Agreement was initialled on 28 April 1989 ; Whereas it is in the Community's interest to approve this Protocol * Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community (4 ). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1989 . For the Council The President J.-P . SOISSON 0) OJ No C 291 , 20 . 11 . 1989 . (*) OJ No L 73 , 18 . 3 . 1986 , p. 26 . ( 3 ) OJ No L 98 , 10 . 4 . 1987 , p. 9 . ( 4 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .